Name: Commission Regulation (EEC) No 350/85 of 4 February 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 2 . 85 Official Journal of the European Communities No L 43 / 9 COMMISSION REGULATION (EEC) No 350 / 85 of 4 February 1985 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day * following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1985 . For the Commission % Frans ANDRIESSEN Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 43 / 10 Official Journal of the European Communities 13 . 2 . 85 ANNEX I Notice of invitation to tender (M Description of the lot A B 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Ethiopia Syria fob 360 tonnes 400 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms 'ETHIOPIA 2500 / ASSAB 'SYRIA 2418 / PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' Before 15 April 1985 25 February 1985 Before 30 April 1985 4 March 1985 13 . 2 . 85 Official Journal of the European Communities No L 43 / 11 Description of the lot C D 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Jordan Pakistan fob 50 tonnes 150 tonnes Community market Belgian 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No ¢ 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms 'JORDAN 2108 P2 / AQABA / 'PAKISTAN 2451 / KARACHI / ACTION OF THE WORLD FOOD PROGRAMME' Before 31 March 1985 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 43 / 12 Official Journal of the European Communities 13 . 2 . 85 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient ICRC 3 . Country of destination Indonesia 4 . Stage and place of delivery cif Jakarta 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) Indonesian Red Cross , PO box 2009 , Jakarta , Indonesia 6 . Total quantity 10 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms ^ 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and ; TIM-18 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / JAKARTA' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( s ) 13 . 2 . 85 Official Journal of the European Communities No L 43 / 13 Description of the lot F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Algeria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 1 445 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'ALGERIE 409 P3 / ALGER / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1985 ( b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous ( 6 ) No L 43 / 14 Official Journal of the European Communities 13 . 2 . 85 Description of the lot G 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Algeria fob 1 . Programme ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 210 tonnes Intervention stock German Entry into intervention stock after 1 June 1984 25 kilograms 'ALGERIE 2595 / TENES / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' Before 31 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 6 ) 13 . 2 . 85 Official Journal of the European Communities No L 43 / 15 Description of the lot H 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Angola fob 400 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 'ANGOLA 2506 Q2 / LUANDA / ACÃ AO DO PROGRAMA ALIMENTAR MUNDIAL' Before 15 April 1985 25 February 1985 Before 30 April 1985 4 March 1985 No L 43 / 16 Official Journal of the European Communities 13 . 2 . 85 Description of the lot I K L 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Philippines fob 1 . Programme ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 94 tonnes 31 tonnes 55 tonnes Community market British Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms 'PHILIPPINES / 1406 EM / TAGBILARAN / CEBU /CAGAYAN / ACTION OF THE WORLD FOOD PROGRAMME' Before 31 March 198512 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 13 . 2 . 85 Official Journal of the European Communities No L 43 / 17 Description of the lot M 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Niger fob 600 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( z ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 'NIGER 1409 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / LOME / APAPA' Before 15 April 1985 25 February 1985 Before 30 April 1985 4 March 1985 No L 43 / 18 Official Journal of the European Communities 13 . 2 . 85 Description of the lot N 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Brazil 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 327 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'BRAZIL 2755 Q / FORTALEZA / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : 3 ( a ) shipment period Before 15 April 1985 (b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous  t No L 43 / 1913 . 2 . 85 Official Journal of the European Communities Description of the lot O 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient 3 . Country of destination j Botswana 4 . Stage and place of delivery Free-at-destination Lobatse via Durban Mr S. Mokobi , Director of the Department of Food Resources Food Resources Depot , c / o Lobatse Station , Lobatse 5 . Representative of the recipient  6 . Total quantity 480 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO BOTSWANA / FOR FREE DISTRIBUTION' 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1985 ( b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous ( 7 ) No L 43 /20 Official Journal of the European Communities 13.2.85 Description of the lot P 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Brazil fob 340 tonnes Community market 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 'BRAZIL 2745 Q / MACEIO / ACÃ AO DO PROGRAMA ALIMENTAR MUNDIAL' Before 31 March 1985 25 February 1985 Before 15 April 1985 4 March 1985 15 . Miscellaneous 13 . 2 . 85 Official Journal of the European Communities No L 43 / 21 Description of the lot Q 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient 3 . Country of destination J&gt; Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la R^publique arabe d'Egypte , Section Commerciale , avenue Louise 522 , B-1050 Bruxelles ( tel . 02-647 32 27 ; telex : 64809 Comrau B ) 6 . Total quantity 1 000 tonnes ( 9 ) 7 . Origin of the butteroil Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1985 ( b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous  No L 43 / 22 Official Journal of the European Communities 13 . 2 . 85 Description of the lot R S 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient l r Comores 3 . Country of destination 4 . Stage and place of delivery cif Moroni cif Mutsamudu 5 . Representative of the recipient ( 3 ) M. Ahmed Abdou , Directeur General des Services des aides , Moroni 6 . Total quantity 160 tonnes 140 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'A LA REPUBLIQUE FEDfiRALE ISLAMIQUE DES COMORES' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission ¢ of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 13 . 2 . 85 Official Journal of the European Communities No L 43 / 23 Description of the lot T 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA Head Quarters , Chief Supply and Transport Division , PO box 700 , A-1400 Vienna 3 . Country of destination Israel 4 . Stage and place of delivery cif Ashdod 5 . Representative of the recipient ( 2 ) Hevra Klalit Lehashgaha BM, Pavilion 15 , Port Area , Ashdod , Israel 6 . Total quantity 335 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1985 ( b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous ( 10 ) No L 43 /24 Official Journal of the European Communities 13 . 2 . 85 Description of the lot U 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient f Honduras 3 . Country of destination J 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient Ministerio de EducaciÃ ³n , Div. SAEH  Primera Calle 2 4 , Avenida Comayaguella  DC, Honduras 6 . Total quantity 1000 tonnes ( 9 ) 7 . Origin of the skimmed-milk powder Community market confined to Ireland , United Kingdom and Denmark 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS PARA DISTRIBUCIÃ N GRATUITA' 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders 25 February 1985 1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1985 ( b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous ( Ã ) 13 . 2 . 85 Official Journal of the European Communities No L 43 / 25 Description of the lot V 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid Cebemo 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 470 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders 25 February 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1985 ( b ) closing date for the submis ­ sion of tenders 4 March 1985 15 . Miscellaneous  No L 43 /26 Official Journal of the European Communities 13 . 2 . 85 Notes: ( ! ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in the Official journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Delegation de la Commission en . . . (Country of destination), c / o 'Valise diplomatique' (Berlaymont 1 / 123 ), 200 rue de la Loi , B-1049 Brussels . ( 5 ) Commission representative to be contacted by the successful tenderer : Thai Military Bank Building , Floors 9 and 10 , 34 Phya Thai Road , Bangkok . ( tel 2821452 ( 6 ) Commission representative to be contacted by the successful tenderer : DÃ ©lÃ ©guÃ © de la Commission en AlgÃ ©rie , 36 rue Arezki Abri , Hydra Alger , Algeria . ( tel . 590822  590925  590942 ) ( 7 ) Commission representative to be contacted by the successful tenderer : Mr Blanchard , Delegation of the Commission in Botswana ( telex: 2403 DECEC Gaborone). ( 8 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg/gm' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). For the 'total colony count' however , ADMI Standard Methods ED , 1971 , pages 16 to 21 , may be used instead of International Standard FIL 49 : 1970 . ( 9 ) The tender may only relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see third subparagraph of Article 11 ( 3 ) of Regulation (EEC) No 1354 / 83 . ( 10 ) Shipment to take place in containers of 20 ft ; conditions  shippers-count-load and stowage (cls). ( n ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrink cover . 13 . 2 . 85 Official Journal of the European Communities No L 43 /27 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking V 470 150 Caritas germanica Ethiopia Ethiopia / Caritas / 40411 / Asmara via Massawa / Action of Caritas G / For free distribution 50 WCC Ethiopia Ethiopia / WCC / 40704 / Addis Ababa via Assab / Action of WCC / For free distri ­ bution 150 Caritas germanica Ethiopia Ethiopia / Caritas / 40412 / Addis Ababa via Assab / Action of Caritas / For free distri ­ bution 60 DKW Ethiopia Ethiopia / DKW / 42302 / Addis Ababa via Djibouti / Action of DKW / For free distri ­ bution 60 DKW Ethiopia Ethiopia / DKW / 42301 / Addis Ababa via Assab / Action of DKW / For free distri ­ bution